 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BLUFFORD HAYES, Jr.,                              No. 2:19-cv-1279 TLN EFB P
12                       Petitioner,
13            v.                                        ORDER
14    ROBERT NEUSCHMID,
15                       Respondent.
16

17           Petitioner is a state prisoner seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

18   He filed a pro se petition on July 10, 2019 (ECF No. 1) and, on August 29, 2019, respondent filed

19   an answer (ECF No. 14). On September 30, 2019, plaintiff – now represented by counsel – filed

20   a motion to amend the petition (ECF No. 15) and a proposed substitution of attorney (ECF No.

21   16). The motion to amend states that respondent does not oppose the amendment. ECF No. 15 at

22   2.

23           Accordingly, it is ORDERED that:

24           1. Petitioner’s substitution of attorney (ECF No. 16) is APPROVED;

25           2. Petitioner’s motion to amend (ECF No. 15) is GRANTED;

26           3. The Clerk of Court shall docket the proposed amended petition (ECF No. 15-1) as

27   “Amended Petition;”

28   /////
                                                       1
 1          4. Respondent shall file his response to the Amended Petition within sixty days from the
 2   date of service of this order; and
 3          5. Petitioner’s reply, if any, shall be due thirty days after the response is filed.
 4   DATED: October 2, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
